— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rubin, J.), rendered December 8, 1983, convicting him of robbery in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress the complainant’s identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the complainant’s in-court identification should be suppressed as the product of a tainted photographic identification. However, this issue is not relevant in this case because the complainant knew the defendant prior to the robbery. Thus, the defendant’s motion was properly denied (see, People v Johnson, 124 AD2d 748, lv denied 69 NY2d 713). Thompson, J. P., Rubin, Eiber and Kunzeman, JJ., concur.